Exhibit 10.1

EMPLOYMENT AGREEMENT

This Employment Agreement (the “Agreement”) is effective as of the 29th day of
June, 2012 and is made by and between PREMIER EXHIBITIONS, INC., a Florida
corporation (the “Company”), and Samuel S. Weiser (the “Executive”). Company and
the Executive may be referred to individually as a “Party” or collectively as
the “Parties”.

WITNESSETH:

WHEREAS, the Executive wishes to accept employment with the Company with the
title Interim President and Chief Executive Officer and the Company wishes to
employ the Executive in that capacity; and

WHEREAS, the Parties desire to accept the terms of this Agreement in connection
with such employment;

AGREEMENT

NOW, THEREFORE, in consideration of the promises and the mutual covenants set
forth in this Agreement, the delivery and sufficiency of which is acknowledged,
and intending to be legally bound, the Company and the Executive, having first
incorporated the above recitals, agree as follows:

1. Employment.

(a) Offer/Acceptance/Effective Date. The Company hereby offers employment to the
Executive, and the Executive hereby accepts employment with the Company, subject
to the terms and conditions set forth in this Agreement. The effective date of
the Executive’s employment shall be June 29, 2012 (the “Effective Date”).

(b) Term. The Company’s employment of the Executive is not for a fixed term.

2. Duties.

(a) General Duties. The Executive shall serve as the Company’s Interim President
and Chief Executive Officer. The Executive shall perform duties that are
customary for a President and Chief Executive Officer in the Company’s industry
and shall perform any additional duties that are reasonably assigned to him by
the Company’s Board of Directors from time to time and consistent with his
position. Without limiting the generality of the foregoing, the Executive shall
be responsible for managing and overseeing the Company’s business and
operations.



--------------------------------------------------------------------------------

(b) Best Efforts. The Executive shall: (a) conduct himself at all times with
integrity and in an ethical manner; (b) devote substantially all of his
professional effort, working time, energy, and skill (vacations and absences due
to illness excepted) to the duties of his employment; (c) perform his duties
faithfully, loyally, and industriously, and in a manner that accords

with the fiduciary relationship that a senior executive officer owes to his
employer, and (d) follow and implement diligently all lawful management policies
and decisions of the Company. Notwithstanding (a) above, Company agrees that
Executive may serve on board of directors of other entities and engage in
charitable activities, provided that such positions and activities do not
interfere with his employment duties hereunder.

(c) Location of Employment. The Executive shall work at the Company’s
headquarters located at 3340 Peachtree Road, NE, Suite 900, Atlanta, GA 30326,
or wherever the Company’s headquarters shall move from time to time.

3. Compensation and Expenses.

(a) Base Salary. For the services of the Executive to be rendered by him under
this Agreement, the Company will pay the Executive an annual base salary of
three hundred sixty thousand dollars ($360,000) (the “Base Salary”). The Company
shall pay the Executive his Base Salary in equal installments no less than
semi-monthly.

(b) Expenses. In addition to any compensation received pursuant to this
Section 3, the Company shall reimburse the Executive for all reasonable,
ordinary and necessary travel, entertainment and approved office expenses
incurred in connection with the performance of his duties under this Agreement,
including weekly commuting costs from the Executive’s home in Illinois and
lodging, provided that the Executive properly accounts for such expenses to the
Company in accordance with the Company’s policies and practices.

(c) Stock Appreciation Right Grant. On June 29, 2012 (the “Grant Date”), the
Company shall grant to the Executive a Stock Appreciation Right covering two
hundred fifty thousand (250,000) shares of the common stock of the Company (the
“SAR”). The SAR shall have an exercise price equal to the closing price of the
Company’s common stock on the Grant Date, and shall vest, subject to the
Executive’s continued employment in good-standing with the Company through the
applicable vesting date, as follows: 48,611 on June 29, 2012, 6,945 on the last
day of each month beginning July 31, 2012, through and including July 31, 2013,
and 6,944 on the last day of each month thereafter through and including
November 30, 2014. The SAR shall expire the earlier of (i) five years from the
Grant Date or (ii) one year from the date the Executive voluntarily terminates
his employment with the Company other than for Good Reason, as defined below.
The SAR shall be represented by a grant letter, the terms of which shall be
consistent with this subsection, and shall contain such other terms as are
consistent with the Company’s award of stock appreciation rights to other senior
executives of the Company. In the event that the Company sells all or
substantially all of the assets of RMS Titanic, Inc. (including via a merger),
or sells or otherwise disposes of more than 50% of the voting power of RMS
Titanic, Inc., in either case to a person or entity that is not an affiliate and
in a transaction that does not constitute a “change in control” of the Company
as defined in the 2009 Equity Incentive Plan (a “Sale”), and the Company
declares a special cash dividend with respect to the Company’s common shares out
of the proceeds generated from the Sale, then effective as of the day
immediately prior to the record date for the special cash dividend (the
“Transaction Date”): (i) to the extent that the SAR has not yet vested pursuant
to its terms as of the Transaction Date, it shall be forfeited automatically
without further action or notice (the “Forfeited SAR”) as of that date, (ii) the
Executive shall be eligible to receive a one-time transaction bonus opportunity

 

2



--------------------------------------------------------------------------------

equal to the product of (x) the number of shares underlying the Forfeited SAR,
and (y) the excess, if any, of the special cash dividend per share over the
exercise price per share of the Forfeited SAR (the “Transaction Bonus
Opportunity”); and (iii) the Transaction Bonus Opportunity, if any, shall vest
in equal monthly installments on the last day of each month (each a “Monthly
Vesting Date”) during the period commencing on the first Monthly Vesting Date
that occurs immediately following the Transaction Date and ending December 31,
2014, provided that Executive remains employed with the Company and its
affiliates through the applicable Monthly Vesting Date. Notwithstanding the
foregoing, the Transaction Bonus Opportunity shall become immediately vested in
full if, prior to the date that the Transaction Bonus Opportunity becomes fully
vested and while you are in the employ of the Company and its affiliates, you
die or become permanently disabled (defined by reference to the Company’s
long-term disability plan that covers you) or a “change in control” of the
Company occurs (as defined by reference to the 2009 Equity Incentive Plan). The
vested Transaction Bonus Opportunity, if any, shall be payable to Executive on
the first regularly scheduled Company payroll date following the applicable
vesting date.

(d) Restricted Stock Unit Grant. On the Grant Date, the Company shall grant to
the Executive seventy five thousand (75,000) restricted stock units to be
settled in shares of the common stock of the Company (the “Restricted Stock
Units”). The Restricted Stock Units shall vest, subject to the Executive’s
continued employment in good-standing with the Company through the applicable
vesting date, on June 29, 2012. The Restricted Stock Units shall be represented
by a grant letter, the terms of which shall be consistent with this subsection,
and shall contain such other terms as are consistent with the Company’s award of
Restricted Stock Units to other senior executives of the Company.

(e) Additional Restricted Stock Unit Grant. On the Grant Date, the Company shall
grant to the Executive a number of Restricted Stock Units determined by
multiplying 250,000 by the excess, if any, of the stock price at the close of
trading on the Grant Date, over $2.44, and then dividing the resulting value by
the closing price on the Grant Date. The Restricted Stock Units shall vest at
the same rate and upon the same events as the SAR; the Restricted Stock Units
shall also vest and participate in any special cash dividend declared in
connection with the Sale. The Restricted Stock Units shall be represented by a
grant letter, the terms of which shall be consistent with this subsection, and
shall contain such other terms as are consistent with the Company’s award of
Restricted Stock Units to other senior executives of the Company.

(f) Board Compensation. As of July 1, 2012, the Executive waives his
compensation for service as a member of the Company’s board of directors, such
waiver to extend through the period of his service pursuant to this Agreement.
The Executive’s Restricted Stock Units granted on January 1, 2012 for board
service shall be prorated as of July 1, 2012, and the portion earned shall vest
on July 1, 2012.

 

3



--------------------------------------------------------------------------------

4. Benefits.

(a) Paid Time Off. For each calendar year during the Executive’s employment, the
Executive shall be entitled to twenty-seven days of paid time off without loss
of compensation or other benefits to which he is entitled under this Agreement.
Paid time off shall accrue in accordance with Company’s general policies related
to paid time off. The Executive shall take his paid time off at such times as
the Executive may select and as the affairs of the Company may permit. Unused
paid time off will not carryover from calendar year to calendar year. Accrued
but unused paid time off will be paid upon termination of employment.

(b) Employee Benefit Programs. The Executive shall be entitled to all coverage
under the Company’s employee benefits programs of life, disability, basic
medical and dental, and supplemental medical and dental insurance maintained by
the Company for its senior executive employees beginning March 1, 2013.

5. Term and Termination.

(a) Employment of Executive. The Company’s employment of the Executive is not
for a fixed term. Either Party has the right to terminate this Agreement at any
time and for any or no reason.

(b) Termination for Cause. If the Company terminates the Executive’s employment
for “Cause,” no Severance Payment under this Agreement will be payable. The
Executive’s termination will be deemed termination for “Cause” upon the
occurrence of any of the following events: (i) termination of Executive’s
employment due to Executive’s failure to substantially perform duties reasonable
and customary for a CEO in the Exhibition Business and/or failure to comply with
the covenants and other provisions contained in this Agreement which are not
remedied in a reasonable period of time (of at least 30 days) after receipt of
written notice from the Company setting forth the nature of such failure; or
(ii) fraud, misappropriation, embezzlement or similar acts of dishonesty;
Conviction of a felony or misdemeanor involving moral turpitude; or Intentional
and willful misconduct relating to the Executive’s employment that may subject
the Employer to criminal and or civil liability.

(c) Termination Due to Incapacity. Company may terminate this Agreement without
cause due to Executive’s continued failure to perform his employment duties due
to physical or mental incapacity. For purposes of this Section 5(c),
“incapacity” shall mean that for a period of six months in any 12-month period,
the Executive is incapable of substantially performing Executive’s employment
duties because of physical, mental or emotional incapacity resulting from
injury, sickness or disease as determined by an independent physician mutually
acceptable to the Company and the Executive. Upon the termination of this
Agreement due to the incapacity of the Executive, the Company will pay the
Executive or his legal representative, as the case may be, the Severance Payment
(as defined in Section 5(d) below), provided that if any Company disability
policy is in effect at the time of termination, the salary continuation as
described in Section 5(d)(i) shall be reduced on a dollar-for-dollar basis by
the amount of payment under such disability policy.

 

4



--------------------------------------------------------------------------------

(d) Termination without Cause or by the Executive for Good Reason. If the
Company terminates the Executive’s employment for any reason other than “for
Cause,” or if the Executive terminates his employment with the Company for “Good
Reason” (as defined below in clause (e) and subject to the Company’s right to
cure as also provided in such clause (e)), then provided that Executive signs a
release of claims in a form provided by the Company, within 30 days after the
date of termination, and the release becomes effective and irrevocable in
accordance with its terms, then (i) the Company shall continue to pay, or cause
to be paid, to the Executive his Base Salary for the six month period commencing
on the date of termination (such period, the “Severance Period”), payable over
the Severance Period in equal semi-monthly or other installments (not less
frequently than monthly), with the installments that otherwise would be paid
within the first 40 calendar days after the date of termination being paid in a
lump sum (without interest) on the 40th day after the date of termination and
the remaining installments being paid as otherwise scheduled assuming payments
had begun immediately after the date of termination, and (ii) the Executive’s
equity grants pursuant to Section 3(c) (including any related Transaction Bonus
Opportunity), Section 3(d) and Section 3(e) shall vest in full, to the extent
such grants have not already vested, and shall be paid in accordance with the
terms, and subject to the conditions, of the applicable grant letter
(collective, the Severance Payment”). Such Severance Payment together with
claims for earned but unpaid compensation and benefits shall be the sole and
exclusive contractual remedy (specifically including all claims to unearned
compensation (of whatever sort) arising from Section 3 of this Agreement)
available to the Executive related to the termination. However nothing in this
provision shall be construed as a knowing and voluntary waiver of any claims
that have not accrued as of the Effective Date.

(e) “Good Reason” means and shall be deemed to exist if, without the Executive’s
prior consent, (a) there is a reduction by the Company of the Executive’s base
salary; (b) the Company without just cause fails to pay the Executive’s accrued
compensation or to provide for the Executive’s accrued benefits when due
consistent with Company policy; (c) material breach of this Agreement by
Company; or (d) imposing conditions of employment inconsistent with those that
are reasonable and customary for a CEO in the Exhibition Business. The Executive
is required to provide notice of the Good Reason within 90 days of its
occurrence. In the event the Executive intends to terminate his employment with
the Company for Good Reason, his prior written notice shall specify the
particular act or acts, or failure to act, which is or are the basis for the
Executive’s decision to so terminate his employment for Good Reason. The Company
shall be given 30 days after such notice to correct such act or failure to act.
Upon failure of the Company, within such 30 day period, to correct such act or
failure to act, if the Executive terminates his employment with the Company
within 150 calendar days after the initial occurrence of the circumstance
constituting Good Reason, a Severance Payment will be payable under this
Agreement.

(f) If the Executive terminates his employment with the Company for any reason
other than Good Reason, the Executive shall not be entitled to any Severance
Payment under this Agreement.

(g) Change in Control. In the event of a Change in Control, Executive will be
entitled to receive the Severance Payment if such payment is due pursuant to
Section 5(c) or 5(d) herein. “Change in Control” means the acquisition by any
individual, entity or group (within the meaning of Section 13(d)(3) or 14(d)(2)
of the Securities Exchange Act of 1934), other than Sellers Capital, LLC or an
affiliated entity of Sellers Capital, LLC, of substantially all of the assets or
beneficial ownership of 50% or more of the then outstanding shares of common
stock of the Company.

 

5



--------------------------------------------------------------------------------

6. Restrictive Covenants.

(a) Acknowledgments. The Executive and the Company agree that the Executive is
being employed in an important fiduciary capacity with the Company and that the
Company is engaged in a highly competitive business. The Executive and the
Company further agree that it is appropriate to place reasonable limits as set
forth herein on his ability to compete with the Company to protect and preserve
the legitimate business interests and goodwill of the Company.

(b) General Restrictions.

(i) For purposes of this Agreement, “Restricted Period” shall mean the period
beginning on the commencement of the Executive’s employment with the Company and
ending six (6) months after the termination thereof, regardless of the reason
for the termination. A business shall be considered “Competitive with the
Company” if it is engaged in the Exhibition Business (regardless of the venue of
the exhibition) or is engaged in a line of business in which the Company becomes
engaged during the tenure of Executive’s employment with the Company.

(ii) During the Restricted Period, the Executive will not engage or participate
in or finance (or take active steps to prepare to engage or participate in or
finance, or to accept an offer of employment or a contractual relationship to
engage or participate in or finance), directly or indirectly, as principal,
agent, employee, employer, consultant, investor or partner, or assist in the
management of, or own any stock or any other ownership interest in, any business
that is Competitive with the Company. For avoidance of doubt, the Executive will
not be prohibited during the last six months of the Restricted Period from
acting as a consultant for other companies, provided that Executive will not be
permitted to provide consulting services to companies that are Competitive with
the Company. After the end of the Executive’s employment with the Company, the
covenant in this Section shall restrict the Executive’s conduct only within a
fifty (50) mile radius of Atlanta, Georgia (the “Restricted Territory”).
Notwithstanding the foregoing, the ownership of not more than five percent
(5%) of the outstanding securities of any company listed on any public exchange
or regularly traded in the over-the-counter market, assuming the Executive’s
involvement with any such company is solely that of a security holder, shall not
constitute a violation of this Section.

(c) Non-Solicitation Covenants.

(i) During the Restricted Period, the Executive will not directly or indirectly,
for himself or on behalf of another, solicit, or attempt to solicit, any
officer, member, manager, contractor, consultant, executive or employee of the
Company to leave, terminate or minimize his engagement or relationship with the
Company or to accept employment or an engagement or relationship elsewhere if so
accepting would involve leaving, terminating or minimizing his or her
employment, engagement or contractual relationship with the Company.

 

6



--------------------------------------------------------------------------------

(ii) During the Restricted Period, the Executive will not directly or
indirectly, for himself or on behalf of another, solicit, or attempt to solicit,
any of the Company’s customers or clients, or any of the Company’s prospective
customers or clients that the Executive knew were being targeted by the Company
during the Executive’s employment. Notwithstanding the foregoing, after the end
of the Executive’s employment with the Company the restriction in this Section
shall apply only to customers or suppliers or prospects with whom the Executive
had material contact during his employment with the Company and nothing in the
subparagraph (ii) shall be deemed to prohibit the Executive from calling upon or
soliciting a customer or supplier if such action relates solely to a business
which is not Competitive with the Company. For purposes of the Section,
“material contact” with a customer, supplier or prospect includes (A) direct
personal contact with such parties, (B) direct supervision of other employees or
personnel of the Company who have direct personal contact with such parties, or
(C) substantial knowledge of non-public information about the Company’s business
relationship with or business strategies with respect to such parties.

(d) Notice to Future Employers. If the Executive leaves the employ of the
Company for any reason, (i) the Executive shall, during the Restricted Period,
inform any subsequent employers or business partners of the existence and
provisions of Sections 6(b) and/or (c) of this Agreement and, if requested,
provide a copy of such sections to such employer or business partner, and
(ii) the Company may, during the Restricted Period, notify any future employer
or business partner of the Executive of the existence and provisions of such
sections of this Agreement.

(e) THE EXECUTIVE REPRESENTS AND WARRANTS THAT THE KNOWLEDGE, SKILLS AND
ABILITIES HE POSSESSES AT THE TIME OF COMMENCEMENT OF HIS EMPLOYMENT ARE
SUFFICIENT TO PERMIT HIM, IN THE EVENT OF TERMINATION OF HIS EMPLOYMENT WITH THE
COMPANY, TO EARN A LIVELIHOOD SATISFACTORY TO HIMSELF WITHOUT VIOLATING ANY
PROVISION OF THIS AGREEMENT, FOR EXAMPLE, BY USING SUCH KNOWLEDGE, SKILLS AND
ABILITIES, OR SOME OF THEM, IN THE SERVICE OF A NON-COMPETITOR.

(f) Disclosure of Confidential Information. The Executive acknowledges that
during his employment with the Company he will gain and have access to
confidential information regarding the Company and its subsidiaries and
affiliates. The Executive acknowledges that such confidential information as
acquired and used by the Company or any of its subsidiaries or affiliates
constitutes a special, valuable and unique asset in which the Company or any of
its subsidiaries or affiliates, as the case may be, holds a legitimate business
interest. All records, files, materials, methods of operation, trade secrets,
customer information, personnel information and other confidential information
(the “Confidential Information”) obtained by the Executive in the course of his
employment with the Company shall be deemed confidential and proprietary and
shall remain the exclusive property of the Company or any of its subsidiaries or
affiliates, as the case may be. The Executive will not, except in connection
with and as required by his performance of his duties for the Company (or as
required by law or by legal process such as subpoena, etc.), for any reason use
for his own benefit or the benefit of any person or entity with which he may be
associated, disclose any Confidential Information to any person, firm,
corporation, association or other entity for any reason or purpose whatsoever
without the prior consent of the Board of Directors of the Company, unless such
information previously shall have become public knowledge through no action by
or omission of the Executive. All tangible Confidential Information must be
returned to the Company upon the termination of this Agreement. Confidential
Information shall not be deemed to include any contract, draft or other template
legal form in the Executive’s possession prior to having been employed by the
Company. Except as to trade secrets, this restrictive covenant will survive for
two (2) years following the termination of the Executive’s employment with the
Company. This restrictive covenant has no time limit as it relates to trade
secrets.

 

7



--------------------------------------------------------------------------------

(g) Enforcement of Restrictions. The parties hereby agree that any violation by
the Executive of the covenants contained in the Section will likely cause
irreparable damage to the Company or its subsidiaries and affiliates and may, as
a matter of course, be restrained by process issued out of a court of competent
jurisdiction, in addition to any other remedies provided by law.

(h) Special Severability. The terms and provisions of the Section are intended
to be separate and divisible provisions and if, for any reason, any one or more
of them is held to be invalid or unenforceable, neither the validity nor the
enforceability of any other provision of this Agreement shall thereby be
affected. It is the intention of the parties to this Agreement that the
potential restrictions on the Executive’s future employment imposed by this
Section 6 be reasonable in both duration and geographic scope and in all other
respects. If for any reason any court of competent jurisdiction shall find any
provisions of this Section 6 unreasonable in duration or geographic scope or
otherwise, the Executive and the Company agree that the restrictions and
prohibitions contained herein shall be effective to the fullest extent allowed
under applicable law in such jurisdiction.

7. Assignability. The rights and obligations of the Company under this Agreement
shall inure to the benefit of and be binding upon the successors and assigns of
the Company, provided that such successor or assign shall acquire all or
substantially all of the assets and business of the Company.

8. Notice. Notices given pursuant to the provisions of the Agreement shall be
sent by certified mail, postage prepaid, or by overnight courier, or telecopier
to the following addresses:

 

To the Company:

   Chairman or Chief Financial Officer    3340 Peachtree Road NE    Suite 900   
Atlanta, GA 30326

To the Executive:

   Samuel S. Weiser    c/o Foxdale Management LLC    1 Northfield Plaza    Suite
300    Northfield, IL 60093

Either party may, from time to time, designate any other address to which any
such notice to it or him shall be sent. Any such notice shall be deemed to have
been delivered upon the earlier of actual receipt or four days after deposit in
the mail, if by certified mail.

9. Severability. If any provision of this Agreement is deemed to be invalid or
unenforceable or is prohibited by the laws of the state or jurisdiction where it
is to be performed, this Agreement shall be considered divisible as to such
provision and such provision shall be inoperative in such state or jurisdiction
and shall not be part of the consideration moving from either of the parties to
the other. The remaining provisions of this Agreement shall be valid and
binding.

 

8



--------------------------------------------------------------------------------

10. Nature of Employment. Company and Executive expressly agree that the Company
may terminate the Executive’s employment at any time for any reason or for no
reason, provided it is not terminated in violation of state or federal law, and
that nothing in this Agreement should be construed to set a minimum term for
Executive’s employment by the Company.

11. Miscellaneous.

(a) Governing Law, Venue. The provisions of this Agreement will be governed by
and construed in accordance with the laws of the State of Georgia without giving
effect to the principles of conflict of laws of such State. The Executive agrees
that the state and federal courts located in the State of Georgia shall have
jurisdiction in any action, suit, or proceeding against the Executive based on
or arising out of this Agreement and the Executive hereby: (a) submits to the
personal jurisdiction of such courts; (b) consents to service of process in
connection with any action, suit or proceeding against the Executive; and
(c) waives any other requirement (whether imposed by statute, rule of court or
otherwise) with respect to personal jurisdiction, venue, or service of process.

(b) Waiver/Amendment. The waiver by any party to this Agreement of a breach of
any provision hereof by any other party shall not be construed as a waiver of
any subsequent breach by any party. No provision of this Agreement may be
terminated, amended, supplemented, waived or modified other than by an
instrument in writing signed by the party against whom the enforcement of the
termination, amendment, supplement, waiver or modification is sought.

(c) Entire Agreement. This Agreement represents the entire agreement between the
parties with respect to the subject matter hereof and replaces and supersedes
any prior agreements or understandings.

(d) Facsimiles/PDF’s/Counterparts. This Agreement may be executed in
counterparts, all of which shall constitute one and the same instrument.
Facsimile copies and electronic Portable Document Format files of executed
signature pages transmitted by electronic mail will be deemed original for all
purposes.

(e) Section 409A of the Code. This Agreement and the benefits provided hereunder
are intended to be exempt from or to comply with the requirements of
Section 409A of the Internal Revenue Code of 1986, as amended, and Treasury
regulations and other applicable guidance issued by the Treasury Department or
Internal Revenue Service thereunder (collectively, “Section 409A”), and shall be
interpreted and administered consistent with such intent. To the extent required
for compliance with the requirements of Section 409A, references in this
Agreement to a termination of employment shall mean a “separation of service”
with the meaning of Section 409A. Notwithstanding any other provision of this
Agreement to the contrary, to the extent the Executive is a “specified employee”
(as defined by Section 409A) at the time of termination of employment and a
payment or provision of a benefit is required to be delayed by six months
pursuant to Section 409A, distribution shall be made no earlier than the
six-month anniversary of termination of employment. With regard to any provision
herein that provides for reimbursement of costs and expenses or in-kind
benefits, except as permitted by Section 409A: (i) the right to reimbursement or
in-kind benefits shall not be subject to liquidation or exchange for another
benefit, (ii) the amount of expenses eligible for reimbursement, or in-kind
benefits, provided during any taxable year shall not affect the expenses
eligible for reimbursement, or in-kind benefits to be provided, in any other
taxable year, and (iii) such payments shall be made on or before the last
business day of the Executive’s taxable year following the taxable year in which
the expense occurred, or such earlier date as required hereunder.

 

9



--------------------------------------------------------------------------------

(f) Withholding. The Company may withhold from any amounts payable under this
Agreement such federal, state or local income taxes to the extent the same are
required to be withheld pursuant to any applicable law or regulation.

(g) Insurance. The Company shall cause Executive to be covered under the
Company’s directors and officers liability insurance policy upon a basis
consistent with the Company’s similarly situated executive officers, subject to
and on a basis consistent with the terms and conditions of such directors and
officers liability insurance policy.

(h) Captions. The captions of this Agreement are not part of the provisions
hereof and shall have no force or effect.

(i) No Insider Trading. The Executive acknowledges that he may come into
possession of material non-public information about the Company. Accordingly, he
will not trade (or cause or encourage in any fashion any third party to trade)
in any securities of the Company while in possession of any such non-public
information regarding the Company and shall further abide by all black-out
periods, window periods, and other sales restrictions that the Company may
reasonably impose.

(j) Survivorship. The respective rights and obligations of the parties hereunder
shall survive any termination of this Agreement or the Executive’s employment
with the Company for any reason to the extent necessary to the intended
provision of such rights and the intended performance of such obligations.

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company and the Executive have duly executed this
Agreement as of the date noted below.

 

   

COMPANY:

 

PREMIER EXHIBITIONS, INC.

Date: June 29, 2012

    By:   /s/ Michael Little     Name:   Michael Little     Its:   Chief
Financial Officer and Chief Executive Officer

 

    EXECUTIVE:

Date: June 29, 2012

    By:   /s/ Samuel S. Weiser     Name:   Samuel S. Weiser

 

11